         Case 1:21-cv-00396-RJL Document 16 Filed 08/13/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 CAIRN ENERGY PLC and
 CAIRN UK HOLDINGS LIMITED,

                               Petitioners,
                                                       Case No. 1:21-cv-00396-RJL
        v.

 REPUBLIC OF INDIA,

                               Respondent.



               THE REPUBLIC OF INDIA’S MOTION TO DISMISS THE
                PETITION TO CONFIRM AN ARBITRATION AWARD

       Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, Respondent Republic

of India respectfully submits this Motion to Dismiss the Petition to Confirm an Arbitration Award

for lack of subject matter jurisdiction under the Foreign Sovereign Immunities Act. 28 U.S.C.

§§ 1602-11.

       Pursuant to Rule 7(a) of the Civil Rules of the United States District Court for the District

of Columbia, Respondent submits herewith a Statement of Points and Authorities in Support of its

Motion to Dismiss. Respondent also submits the following documents, with exhibits, in further

support of its Motion to Dismiss:

   1. The Declaration of Professor Albert Jan van den Berg, dated August 13, 2021;

   2. The Expert Opinion of Justice (Retired) Pradeep Nandrajog, dated August 13, 2021,

       pursuant to Rule 44.1 of the Federal Rules of Civil Procedure;
         Case 1:21-cv-00396-RJL Document 16 Filed 08/13/21 Page 2 of 2




   3. The Expert Opinion of Sudipto Sarkar SA, dated August 13, 2021, pursuant to Rule 44.1

       of the Federal Rules of Civil Procedure; and

   4. The Declaration of Carolyn B. Lamm, dated August 13, 2021, attaching exhibits supporting

       the motion.

       Pursuant to Rule 7(c) of the Civil Rules of the United States District Court for the District

of Columbia, Respondent also submits herewith a Proposed Order.



Dated: August 13, 2021                               Respectfully submitted,
       Washington, DC


                                                     /s/ Carolyn B. Lamm                   .
                                                     Carolyn B. Lamm (D.C. Bar No. 221325)
                                                     Nicolle Kownacki (D.C. Bar No. 1005627)
                                                     David P. Riesenberg (D.C. Bar No. 1033269)
                                                     701 Thirteenth Street, NW
                                                     Washington, DC 20005
                                                     Telephone:     + 1 202 626 3600
                                                     Facsimile:     + 1 202 639 9355
                                                     clamm@whitecase.com

                                                     Counsel for the Republic of India




                                                 2
